Citation Nr: 1402478	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-21 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, claimed as secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs (TDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in from October 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By this rating action, the RO denied service connection for diabetes mellitus, type 2, claimed as due to Agent Orange exposure.  The Veteran appealed the above-cited ratings action to the Board. 

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at the above-cited RO.  A copy of the hearing transcript is of record.   

In January 2013, the Board, in part, remanded the issue on appeal to the RO for additional development.  This matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons outlined below, the Board finds that it must remand the claim for substantive and procedural development.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action as discussed in the indented paragraph below. 

Substantive Development

In an August 2013 statement to VA, the Veteran maintained that the RO had incorrectly researched his claimed exposure to herbicides during military service by conducting research in Thailand, not the Republic of Vietnam.  As indicated by the Veteran, in an August 2013 Supplemental Statement of the Case (SSOC), the RO discussed its August 2013 Formal finding of lack of information regarding his allegations of exposure to herbicides (Agent Orange) while stationed with Detachment 4 of the 6922nd Security Wing at 7th RRFS at Udorn Airfield in Thailand.  The Veteran, however, has never claimed that he served on active duty in Thailand.  He has consistently maintained that while serving as an aircraft repairman with the 86th Attack Squadron aboard the USS AMERICA (CVA-66) in the United States Navy, he was exposed to Agent Orange while on temporary duty assignment (TDY) to repair aircraft in the Republic of Vietnam (RVN) from May to July 1968, not Thailand.  In its January 2013 remand directives, the Board directed the RO to contact various military agencies in an attempt to verify the Veteran's allegation of exposure to Agent Orange in the RVN.  In response, VA received, in part, a summary of the 1968 command history of the 86th Attack Squadron, which included its deployment aboard the USS AMERICA (CVA-66) from the United States Joint Services Records Research Center (JSRRC).  The RO's August 2013 Formal finding of lack of information regarding the Veteran's allegation of exposure to herbicides (Agent Orange) and August 2013 SSOC did not discuss the JSRRC's findings or other relevant evidence of record, such as May and June 2013 letters from the Department of the Navy, Naval History and Heritage Command (May 2013), National Archives and Records Administration (NARA) (June 2013) and Department of the Navy, Chief Of Naval Air Training (June 2013).  Thus, on remand, the RO should issue a revised Formal finding of lack of information regarding the Veteran's allegation of exposure to herbicides in the RVN and an SSOC that addresses the above-cited evidence.  

Procedural Development

The Veteran is represented by TDVA.  The record does not contain a VA Form 646 or any other indication that the claims file was made available to the Veteran's representative for review prior to certification to the Board in September 2013. The VA Manual indicates that a Form 646, Statement of Accredited Representative in Appealed Case, is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because the Board remanded the claim for service connection for diabetes mellitus, type 2, claimed as secondary to Agent Orange exposure in January 2013 to have the RO obtain the following evidence:  (i) The Veteran's complete service personnel records from the National Personnel Records Center (NPRC), and/or the National Archives and Records Administration (NARA); (ii) Command histories and deck log book records of the USS AMERICA (CVA-66) from NARA, the United States Joint Services Records Research Center; Naval Historical Center; and, Department of the Navy to verify whether the Veteran went on temporary duty assignment (TDY) to repair aircrafts at various airfield in the Republic of Vietnam (RVN) from May to November 1968; and, (iii) The Veteran's Aviation Training Jacket (ATJ) from the Chief of Naval Air Training, CNATRA Student Control in Corpus Christi, Texas.  (See January 2013 Board remand pages (pgs.) 5-6)).  Pursuant to the remand instructions and actions by the Agency of Original Jurisdiction (AOJ), service department records were obtained.  Thus, the Veteran's  representative, TDVA, is entitled to an opportunity to provide a Form 646 in this case because the Board's January 2013 remand instructions, and the evidence obtained in accordance with such instructions, were not limited to the assembly of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative, TDVA, should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim for service connection for service connection for diabetes mellitus, type 2, claimed as secondary to Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a revised Formal finding of lack of information regarding the Veteran's allegation of exposure to herbicides (Agent Orange) in the RVN and an SSOC that specifically addresses the following evidence of record:  (i) The 1968 command history of the 86th Attack Squadron, which included its deployment aboard the USS AMERICA (CVA-66) as provided by the United States Joint Services Records Research Center; May 2013 letter prepared by the Department of the Navy, Naval History and Heritage Command; and June 2013 letters, prepared by NARA and Department of the Navy, Chief Of Naval Air Training. 

2.  Prior to recertifying the appeal to the Board, the AMC/RO must afford the Veteran's representative, Tennessee Department of Veterans' Affairs, an opportunity to review the claims file and complete a VA Form 646 or equivalent written argument on the issue of entitlement to service connection for diabetes mellitus, type 2, claimed as secondary to Agent Orange exposure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


